Order of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about March 11, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third and fourth degrees, and placed him in the custody of the New York State Division for Youth for 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s untimely request for a suppression hearing since the requisite showing of good cause was not made (see, Family Ct Act §§ 330.2, 332.2 [3]).
Any deficiencies in the chain of custody of the narcotics went to the weight, not the admissibility of the evidence, since the detective’s testimony combined with that of the chemist provided adequate assurances of the identity and the substantially unchanged condition of the narcotics (see, People v Julian, 41 NY2d 340).
We see no reason to disturb the court’s decision with regard to appellant’s placement. Concur — Sullivan, J.P., Rosenberger, Lerner, Rubin and Buckley, JJ